Case 14-28456        Doc 66     Filed 01/31/19     Entered 01/31/19 12:39:43          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 28456
         Michael J Clancy

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/02/2014, and was converted to chapter 13 on 10/22/2014.

         2) The plan was confirmed on 03/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/25/2018.

         5) The case was Converted on 12/10/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-28456            Doc 66   Filed 01/31/19    Entered 01/31/19 12:39:43                 Desc         Page 2
                                                   of 3



 Receipts:

           Total paid by or on behalf of the debtor            $27,635.00
           Less amount refunded to debtor                         $600.00

 NET RECEIPTS:                                                                                    $27,035.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $0.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,121.00
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,121.00

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                   Secured       26,000.00     26,836.44        26,836.44      22,047.38    3,866.62
 Capital One                      Unsecured      2,549.00       2,775.28         2,775.28           0.00        0.00
 Chase Bank                       Unsecured      6,016.00            NA               NA            0.00        0.00
 Dell Financial Services Inc      Unsecured      1,089.00       1,229.49         1,229.49           0.00        0.00
 GE Capital Retail Bank/Walmart   Unsecured      1,300.00            NA               NA            0.00        0.00
 Portfolio Recovery Associates    Unsecured           0.00      1,324.15         1,324.15           0.00        0.00
 Quantum3 Group                   Unsecured     16,497.00     10,747.19        10,747.19            0.00        0.00
 Springleaf Financial             Unsecured      3,161.00            NA               NA            0.00        0.00
 Target Card Services             Unsecured      1,000.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-28456        Doc 66      Filed 01/31/19     Entered 01/31/19 12:39:43             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $26,836.44         $22,047.38           $3,866.62
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $26,836.44         $22,047.38           $3,866.62

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,076.11               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,121.00
         Disbursements to Creditors                            $25,914.00

 TOTAL DISBURSEMENTS :                                                                     $27,035.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
